Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-14,16,19,20,26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulstad (USNP 2014/0083879).
With respect to claim 1, Ulstad shows (fig. 6) an apparatus, comprising: a bottle (110) comprising a neck (400); a lid (510) comprising a cutting apparatus (425); a pair of cooperating assembly threads (500,480) comprising lid assembly threads (500) on an upper part of the lid (110) and neck assembly threads (480) on an upper part of the neck (400); and a pair of cooperating opening threads (490,470) comprising lid opening threads (490) on a lower part of the lid (510) and neck opening threads (470)  on a lower part of the neck (400), wherein the lid (510) and the neck (400) are not a same piece. 
With respect to claim 2, Ulstad shows further comprising a liner (520) sealed onto a seat on a top (Examiner interprets the side with the liner as “top”) of the neck (400).  
With respect to claim 3, Ulstad shows further comprising a clearance area between the liner (520) and the cutting apparatus (425).
With respect to claim 9, Ulstad shows further comprising a drinkable liquid (formula/ beverage) sealed inside the bottle.  
With respect to claim 10, Ulstad shows wherein the liner is made of aluminum foil (paragraph 21 discloses foil).
With respect to claim 11, Ulstad shows wherein the liner made of foil has a polymer laminate layer on a bottom of the liner (paragraph 21 discloses these materials).  
With respect to claim 12, Ulstad shows wherein the liner is made out of polypropylene.  
With respect to claim 13, Ulstad shows each of the neck assembly threads (480) are v-shaped.  (clear from viewing fig. 6)
With respect to claim 14, Ulstad shows wherein the lid assembly threads (500) are shaped in an upside-down v-shape (clear from viewing the opposite perspective of fig. 6).  
With respect to claim 16, Ulstad shows an apparatus, comprising: a bottle (110) comprising a neck (400) and a liner (520) sealed over the neck; a lid (510) comprising cutters (425,535); a pair of cooperating assembly threads comprising lid assembly threads (500) on an upper part of the lid and neck assembly threads (480) on an upper part of the neck, the pair of cooperating assembly threads configured to lower the lid onto the neck and attach the lid to the neck; and a pair of cooperating opening threads comprising lid opening threads (490) on a lower part of the lid (510) and neck opening threads (470) on a lower part of the neck, the pair of cooperating opening threads configured to lower the lid 
With respect to claim 19, Ulstad shows a method, comprising: providing: a bottle comprising a neck (400); a lid (510) comprising a cutting apparatus (425); a pair of cooperating assembly threads comprising lid assembly threads (500) on an upper part of the lid and neck assembly threads (480) on an upper part of the neck; a pair of cooperating opening threads comprising lid opening threads (490) on a lower part of the lid and neck opening threads (470) on a lower part of the neck, wherein the lid (510) and the neck (400) are not a same piece; filling the bottle with a drinkable liquid (formula); sealing a seal (520) onto the neck; and rotating the lid  (510) onto the neck thereby causing the lid to be in a sealed position (shown on cover).  
With respect to claim 20, Ulstad shows further comprising: rotating the lid onto the neck thereby causing the cutting apparatus to cut into a liner sealed over the neck thereby exposing the liquid (normal operation to dispense the beverage).  


With respect to claim 26, Ulstad shows wherein the liner is made out of aluminum foil (paragraph 21) and is wrapped around the clearance area making an airtight and liquid-tight seal around the seat.   

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 4-7, are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulstad in view of Lester (USPN 5,477,972).
	UIstad discloses the invention substantially as claimed.   
However Ulstad does not disclose claim 4, wherein the cutting apparatus comprises a plurality of cutters, claim 5, wherein each of the plurality of cutters comprises a sharp point, claim 6, wherein the plurality of cutters are circularly arranged around the lid, claim 7, wherein the plurality of cutters are located above the lid assembly threads. 
	Lester teaches claim 4, wherein the cutting apparatus comprises a plurality of cutters (101’s), claim 5, wherein each of the plurality of cutters comprises a sharp point (102c), claim 6, wherein the plurality of cutters are circularly arranged around the lid (see drawings), claim 7, wherein the plurality of cutters (102) are located above the lid assembly threads (104) in the same field of endeavor for the purpose of cutting a seal.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add more cutter heads in a circular arrangement as taught by Lester in order to cut the entire opening with less rotation, Ulstad require 360 degree rotation, Lester only 90 degrees. 


Claims 23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulstad in view of Costa (US Pub No 2018.0319550).
	Ulstad discloses the invention substantially as claimed.   
However Ulstad does not disclose . 
	Costa teaches claim 23, anti-backoff notches (9) on the neck; and an anti-backoff ratchet (the ribs on lid 26) on the lid (26), in the same field of endeavor for the purpose of keep the lid shut after the container is opened.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add anti backoff ratchets to the threads of Ulstad in order to keep the lid locked down so a user knows it has been used and is fully opened.  
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive.  In response to applicant’s argument copied below. 
	Claim 1 recites, “a pair of cooperating assembly threads comprising lid assembly
threads on an upper part of the lid and neck assembly threads on an upper part of the
neck, the pair of cooperating assembly threads configured to lower the lid onto the neck
and attach the lid to the neck;...”

	Page 3 of the Office Action states that Ulstad teaches “a pair of cooperating
assembly threads [500,480]...”" However, in the Applicant’s understanding Ulstad, the
threads 500 in Ulstad screw onto cap member 510.

	The current claim language do not exclude threads (500) that screw onto cap member (510), this is another function that is not referenced by the claims or by the Examiner.  The claim requires a pair of threads that cooperate to lower the lid on the neck and attach the lid.  The pair of threads of Ulstad rotate together in cooperation to lower the lid on the neck and attach the lid, meeting the claim language.  

Allowable Subject Matter
Claims 21,22, allowed.

Claims 8,17,18,24,25, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736